DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for First Action Interview (Full Pilot Program)
The Office has received the Applicant’s request to schedule a First Action interview, filed April 2nd, 2021.  However, the Full First Action Interview Pilot Program has been discontinued.  The last day for applicants to file requests to participate in the program was January 15, 2021.  Thus, the Applicant’s request to schedule a First Action interview has been denied.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12 and 13-15, drawn to a syringe assembly, classified in A61M 5/3129.
Claims 16-20, drawn to a method of injecting medication from a pre-filled syringe, classified in A61M 5/31565.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that the product as claimed can be used in a materially different process of using that product, such as withdrawing a fluid from a patient (or other fluid source) and mixing the fluid with medication disposed in the distal end of the syringe barrel prior to medicament injection.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Neil Gershon on April 21, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, drawn to a syringe assembly, claims 1-12 and 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 7 is objected to because of the following informalities:
“the second set of marking” in lines 3-4 should read “the second set of markings”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plunger rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plunger rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 104645458 A).

Regarding claim 1, Li teaches (see FIG. 1-5):
A syringe assembly (see Abstract) comprising: a) a barrel (inside of syringe: 11) for storing a medication (see p. [0031]), the barrel (11) having a proximal section and a distal section (see Reference Figure 1 below); b) a stopper (piston head: 15) positioned within the barrel (11) and having an opening (second adjusting hole: 151), the stopper (15) separating the proximal and distal sections of the barrel (11) (see Reference Figure 1 below); c) a plunger (push member: 16) movable axially within the barrel (11) (see p. [0031] discussing how rod 162 of push member 16 can be pulled outward or pushed inward within the barrel of syringe 11); and d) a cover (first adjusting sheet: 161) extending radially from the plunger (16) (see FIG. 2), the cover (161) movable within the barrel (11) from an open position (see FIG. 5) to a closed position (see FIG. 4), wherein in the open position the cover exposes the opening (151) in the stopper (15) to enable the medication to flow within the barrel (11) from the proximal section to the distal section (see p. [0032] and p. [0036]) and in the closed position the cover (161) covers the opening (151) to prevent the flow of medication from the proximal section to the distal section (see p. [0031] and p. [0037]).

Regarding claim 2, Li teaches:
The syringe assembly of claim 1, wherein the plunger (16) is rotatable to move the cover (161) between the open and closed position (see p. [0036-0037] discussing how pushing member 16 rotates to move the first adjusting hole 163 of the first adjusting sheet 161 from open position, in which the first adjusting hole 163 is communicated with the second adjusting hole 151, to the closed position, in which the first adjusting hole 163 is not communicated with the second adjusting hole 151).

Regarding claim 3, Li teaches:
The syringe assembly of claim 1, wherein the stopper (15) is attached to the plunger (16) and moves axially with axial movement of the plunger (16) (see p. [0025], sliders 153 of piston head 15 align with chutes within the inner walls of syringe 11 so as to prevent rotational movement and permit [axial] movement along the central shaft of the syringe 11, wherein first adjusting sheet 161 is installed in the piston head 15—this allows first adjusting sheet 161 to drive piston head 15 in the axial direction when plunger 16 is depressed or retracted within syringe barrel 11).

Regarding claim 4, Li teaches:
The syringe assembly of claim 1, wherein the stopper (15) includes a body portion having a dimension greater than a dimension of the cover (161) so the cover (161) can freely rotate within the body portion of the stopper (15) (“piston head 15 is a hollow structure… first adjusting sheet 161 installed in 
	The Examiner notes that one of ordinary skill in the art would recognize that the dimension of the stopper body must be greater than the dimension of the cover in order for it to be rotated within the body of the stopper.

Regarding claim 5, Li teaches:
The syringe assembly of claim 1, wherein the cover (161) has an open area (first adjustment hole: 163) movable into alignment with the opening (151) in the stopper (15) to allow the flow of medication, see p. [0036].

Regarding claim 6, Li teaches:
The syringe assembly of claim 1, wherein the cover (161) has an opening (first adjustment hole: 163) therethrough movable into alignment with the opening (151) in the stopper (15) to allow the flow of medication through the openings (163, 151), see p. [0036].

Regarding claim 9, Li teaches:
The syringe assembly of claim 1, wherein the cover (161) is offset from a longitudinal axis of the plunger rod (16) (see FIG. 2).
The Examiner notes that the claim language does not recite how the cover is offset from the longitudinal axis of the plunger rod.  Technically, the cover (161) is offset from the longitudinal axis of the plunger rod (16), as the cover (161) surrounds the rod (16) and is radially offset from it.

Regarding claim 10, Li teaches:
The syringe assembly of claim 1, further comprising a proximal and distal seal (sealing baffle: 13 at proximal end of syringe barrel 11, see p. [0029]; head: 12 and adjusting element: 14 at distal end of syringe barrel 11) positioned on the plunger rod (16).
	The Examiner is interpreting the head (12) and adjusting element (14), when in a closed position, as shown in FIG. 5, as a distal seal, as medicament is prevented from flowing to the distal section of the barrel (11) when third adjusting hole (143) and fourth adjusting hole (121) are not aligned, see p. [0032-0033].

Regarding claim 11, Li teaches:
The syringe assembly of claim 1, wherein a second medication is positioned in the distal section of the barrel (see p. [0035], push member 16 is retracted to absorb medicament in distal section of syringe barrel 11) and the cover (161) is movable to an open position (see FIG. 5) to mix the second medication with the medication from the proximal section, see p. [0036].

Regarding claim 12, Li teaches:
The syringe assembly of claim 1, wherein the plunger (16) is depressable to inject the medication from the barrel (11) and the plunger (16) is stored in a depressed position (see p. [0037] discussing how push member 16 is pushed further inward within the syringe barrel 11 to discharge any remaining air in the syringe after injection).

Regarding claim 13, Li teaches (see FIG. 1-5):
A syringe assembly comprising: a) a barrel (inside of syringe: 11) for storing a medication (see p. [0031]), the barrel (11) having a proximal section and a distal section (see Reference Figure 1 below); b) a stopper (piston head: 15) positioned within the barrel (11) and having an opening (second adjusting hole: 151), the stopper (15) separating the proximal and distal sections of the barrel (11) (see Reference Figure 1 below), the stopper (15) movable axially within the barrel (11) (see p. [0025], sliders 153 of piston head 15 align with chutes within the inner walls of syringe 11 so as to prevent rotational movement and permit [axial] movement along the central shaft of the syringe 11) and having an opening (151), the opening (151) selectively closable and openable (via rotational movement of first adjusting sheet 161, see p. [0031-0032]) to allow flow of medication from the proximal section to the distal section (see p. [0036] discussing mixing process) to provide a selected dose of medication in the distal section of the barrel (11) (see p. [0037] discussing how push member 16 is pulled distally close to sealing baffle 13 and then rotated to a closed position so a dose of medication is disposed in the distal section of the syringe barrel 11); and c) a plunger (push member: 16) movable axially within the barrel (11) (see p. [0031] discussing how rod 162 of push member 16 can be pulled outward or pushed inward within the barrel of syringe 11) to inject the medication which flowed into the distal section of the barrel (11) from the proximal 

Regarding claim 14, Li teaches:
The syringe assembly of claim 13, further comprising a cover (first adjusting sheet: 161) extending from the plunger (16) (see FIG. 2), the plunger (16) rotatable to move the cover (161) from a first position covering the opening (151) in the stopper (15) to a second position spaced from the opening (151) to enable flow of medication through the opening (151) (see p. [0035-0036] discussing how pushing member 16 rotates to move the first adjusting hole 163 of the first adjusting sheet 161 from closed position, in which the first adjusting hole 163 is not aligned with the second adjusting hole 151, to the open position, in which the first adjusting hole 163 aligned with the second adjusting hole 151 to enable flow of agents through openings).

Regarding claim 15, Li teaches:
The syringe assembly of claim 13, wherein the plunger (16) is depressable to inject the medication from the barrel (11) and the plunger (16) is stored in a depressed position (see p. [0037] discussing how push member 16 is pushed further inward within the syringe barrel 11 to discharge any remaining air in the syringe after injection).

Reference Figure 1: Annotated Li FIG. 3-4

    PNG
    media_image1.png
    674
    663
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104645458 A), as applied to claim 1 above, and further in view of Raab et al. (US 9463284 B2), hereinafter referred to as Raab.

Regarding claim 7, Li discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Li does not explicitly disclose: a first and second set of markings on an outer wall of the barrel to indicate a dose of fluid to be injected from the barrel, the first set of markings containing numerals facing proximally and the second set of marking containing numerals facing distally.  Raab, in a similar field of endeavor, teaches a dose display mechanism of a drug delivery device comprising: a first and second set of markings (see FIG. 2, first and second helical dose indicating scales: 18, 19) on an outer wall of a barrel (see FIG. 1, housing: 10) to indicate a dose of fluid to be injected from the barrel (see Col. 8, Lines 27-30), the first set of markings (18) containing numerals facing proximally and the second set of marking (19) containing numerals facing distally (see claim 5 discussing how orientations of first and second information contents [numerals] face opposite directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to incorporate the teachings of Raab by incorporating a first and second set of markings (numerals) on the outer wall of the barrel of the syringe, taught by Li, wherein the first set of markings faces proximally and the second set of markings faces distally, for the purpose of providing an optimized handling of the syringe with respect to right-handed or left-handed usage (see Raab, Col. 2, Lines 51-59).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104645458 A), as applied to claim 1 above, and further in view of Kleyman et al. (US 20180001032 A1), hereinafter referred to as Kleyman.

Regarding claim 8, Li discloses the claimed invention substantially as claimed, as set forth above in claim 1.  Li teaches the plunger (16) including a cap disposed at the proximal end of the rod (162), see FIG. 2.  However, Li does not explicitly disclose: the cap having an indicator to indicate alignment of an opening area or an opening in the cover with the opening in the stopper.  Kleyman, in a similar field of endeavor, teaches a fluid dispensing device comprising a plunger (54) with an end cap (57) at the proximal end of the rod having an indicator (see FIG. 28, alignment indicator: 56) to indicate the rotational position of the plunger, see p. [0121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to incorporate the teachings of Kleyman by incorporating an indicator to the distal end of the cap of the plunger, taught by Li, wherein the indicator would indicate the rotational position of the plunger rod and, therefore, the alignment of the opening in the cover with the opening in the stopper, for the purpose of providing a visual indication of the plunger’s rotational position during operation of the syringe assembly, thereby making the device safer and easier to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783